Citation Nr: 1236177	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-43 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta.  

2.  Entitlement to service connection for a back disability other than spina bifida occulta.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1994 and from November 1997 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2010, the Veteran testified at a personal hearing, conducted via videoconferencing, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In February 2011, the Board remanded the Veteran's appeal for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matter via a February 2012 Supplemental Statement of the Case and, upon denial, returned the case to the Board the following month for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2011, the Board remanded the Veteran's claims of service connection for spina bifida occulta and for a back disability other than spina bifida occulta for the AOJ to obtain a VA medical examination and opinion that addressed the nature and etiology of the Veteran's spina bifida occulta and any other back disability that he may have.  Specifically, the Board directed the examiner to discuss whether the Veteran's spina bifida occulta was a congenital "disease" or congenital "defect."  The examiner was also asked to identify any back disability other than spina bifida occulta and provide an opinion as to whether it was at least as likely as not that any such diagnosed back disability had its clinical onset in service or was otherwise related to active duty.  The examiner was instructed to provide a complete rationale for all opinions expressed.  

The Veteran underwent a VA examination in May 2011.  The examiner indicated his review of the claims folder and examination of the Veteran.  The examiner noted the Veteran's report of an in-service service helicopter crash to which the Veteran attributes his current back disabilities.  In this regard, the Board acknowledges that the Veteran's service treatment records indicate that he was involved in a helicopter crash during service.  While the Veteran's separation examination report does not reveal any injury to, or disability of, his back, the records clearly indicate that he was involved in an in-service helicopter accident.  

Upon examination of the Veteran, the examiner diagnosed spina bifida occulta, congenital, and lumbosacral degenerative disc disease with lumbar spasm.  As to the requested opinions, the examiner stated that the Veteran's spina bifida occulta was a congenital defect and not a disease.  He further opined that it was less than likely that the Veteran's lumbosacral degenerative disc disease with lumbar spasms is a reflection of his in-service injury.  The examiner's stated rationale for that opinion was that it would have seemed likely that the Veteran would have pursued medical attention at the time of the helicopter crash or that, at the very least, his STRs would have mentioned the injury, if his injury was severe enough to have resulted in his current disability.

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that, if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board further notes that, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Here, despite being requested to do so, the examiner provided no reasoning for his opinion that the Veteran's spina bifida occulta is a congenital defect as opposed to a disease.  Such a distinction is important because "congenital diseases, but not defects, may be service connected." Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110); 38 C.F.R. § 3.303(c) (2011) (providing that congenital or developmental defects "are not diseases or injuries" for VA disability compensation purposes).  In Quirin, the Court explained that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and stated that "any worsening-any change at all-might demonstrate that the condition is a disease."  22 Vet. App. at 394-395 (quoting VAOGCPREC 82-90 (1990)).  The Court further explained that an examiner's determination of whether a condition is a congenital disease or defect "must be supported by 'guidance from medical authorities regarding the proper classification of [the] medical condition at issue.'" Id. at 395 (quoting VAOGCPREC 82-90)).

In the instant case, the examiner's opinion regarding the classification of the Veteran's spina bifida occulta is deficient in that it wholly lacks any supportive reasoning, let alone any indicated guidance from medical authorities.  Thus, the Board finds that the opinion is inadequate for evaluation purposes and non-compliant with the terms of Board's February 2011 Remand.  It is therefore necessary to remand again the claim of service connection for spina bifida occulta so that the development required by the February 2011 Remand may be fully accomplished.  See Barr and Stegall, both supra.

The Board finds that issue of entitlement to service connection for a back disability other than spina bifida occulta must also be remanded.  In this regard, the Board notes that the examiner's negative nexus opinion appears to be based on the fact that the Veteran did not seek treatment for a back injury in service.  However, there is no indication that the examiner considered the Veteran's competent statements of back pain beginning in service and existing since that time.  As the Court has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Moreover, the Veteran has provided reasons for why he did not seek treatment at the time of his documented helicopter accident and has indicated post-service treatment related to his back, but it does not appear as though the examiner took those assertions into account.  Without a discussion of the competent lay evidence regarding pain in service and a continuity of related symptomatology after service, the Board cannot conclude that the VA examiner's opinion is based upon consideration of all of the relevant evidence.  Accordingly, the Board finds that the May 2011 opinion is also not adequate to rely on in evaluating the merits of the Veteran's claim of service connection for a back disability other than spina bifida occulta.  See Barr and Stefl, both supra.  

The Board further notes that, during his October 2010 hearing, the Veteran testified that when he first presented for VA treatment a magnetic resonance imaging (MRI) scan was performed that showed evidence of a fractured vertebra.  The Veteran stated that he was informed by the reviewing clinician that his fractured vertebra contributed to his spina bifida and current back problems.  A review of the VA outpatient treatment records shows that the Veteran presented to VA in November 2007 with complaints of back pain.  It was noted that he had been seen in the emergency room and was advised to undergo an MRI.  A March 2008 treatment note records a history of "a remote helicopter crash which appeared to be the start of back pain symptoms."  That treatment entry also stated that review of the 2007 MRI report showed multilevel degenerative changes in the lower lumbar spine.  It is unclear, however, whether the MRI contained any additional findings, such as a fractured vertebra, as the report itself is not of record.  Given the Veteran's assertions regarding the MRI findings, on remand, the actual report of the 2007 MRI should be obtained and associated with the Veteran's claims folder and considered in connection with the Veteran's claim.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and ask him to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Board is particularly interested in a copy of the report of the 2007 MRI specifically referred to in a March 4, 2008, VA outpatient treatment note.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his spina bifida occulta and any other back disability that he may have.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All diagnostic testing deemed to be necessary by the examiner, including X-rays and/or an MRI, should be accomplished.  

The examiner is requested to provide an opinion as to the following questions:

A.  Is the Veteran's spina bifida occulta a congenital "disease" or congenital "defect."  To assist the examiner, the Board notes that for VA adjudication purposes a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as a congenital "disease" for VA purposes whereas mental retardation is considered a congenital "defect"). The examiner should specifically consider whether the Veteran's spina bifida occulta has undergone any worsening, or any change at all, that might demonstrate that the condition is a disease.  The examiner should also discuss the Veteran's assertion that he was informed that his spina bifida occulta was the result of a fractured vertebra in service.

B.  If the examiner concludes the Veteran's spina bifida occulta is a congenital disease, the examiner should then render an opinion as to whether the Veteran's spina bifida occulta underwent a permanent increase in severity during his active service, and if so, whether the permanent increase in severity during service was due to the natural progress of the condition.  

C.  Also, the examiner should opine as to whether the Veteran's diagnosed degenerative disc disease of the lumbar spine, or any other diagnosed back disability other than spina bifida occulta, is as least as likely as not, (i.e., a 50 percent probability or greater) related to his active military service.  In rendering this opinion, the examiner must consider and discuss the Veteran's competent lay statements regarding the onset of back pain in service and continuity of symptoms since that time.  The examiner should specifically set forth the medical reasons for accepting or rejecting any statements of continuity of symptoms since the in-service helicopter accident.  The examiner should also state whether the evidence suggests that the Veteran sustained a fractured vertebra in service.  Specific mention of the 2007 MRI findings should be made.  

All opinions must be supported by detailed reasoning and should included citation to pertinent evidence of record and/or medical authority, to include guidance from medical authorities regarding the proper classification of spina bifida occulta, as appropriate.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the issues of entitlement to service connection for spina bifida occulta and entitlement to service connection for a back disability other than spina bifida occulta.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

